Citation Nr: 0513626	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty in the United States Navy 
from February 2001 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for PTSD and assigned a 30 percent evaluation.

The veteran submitted a timely notice of disagreement (NOD) 
in April 2003.  The RO subsequently issued a second rating 
decision, finding clear and unmistakable error in the 
original June 2002 rating decision.  A retroactive increase 
to 50 percent was granted, effective July 26, 2001.

The veteran perfected her appeal by submission of the VA Form 
9 in February 2004.

In June 2004, a rating decision increased the veteran's 
evaluation from 50 percent to 70 percent disabling.

In a statement submitted in September 2004, the veteran 
claimed that her evaluation of 70 percent disabling should 
have begun on June 14, 2001.  This claim for an earlier 
effective date is referred back to the RO for further 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


?	This claim is remanded to obtain a VA PTSD examination.
During the course of the appeal, in April 2004, the veteran 
testified at her RO hearing that her service-connected PTSD 
had worsened since her last VA examination, which took place 
in January 2004.  The veteran also stated that prior to her 
last examination in January 2004, she had requested a female 
examiner.  Her request was not honored.  Given the 
circumstances experienced by the veteran, she did not feel 
comfortable speaking to a male examiner, and felt that he was 
unable to relate to her situation and was condescending.  
Under the circumstances, the Board finds that a new 
examination is warranted.  See 38 C.F.R. § 3.327(a) (2004) 
(re-examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect);  see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA PTSD examination 
WITH A FEMALE EXAMINER to determine the nature and 
severity of her service-connected PTSD.  The examination 
report should include responses to the following medical 
questions: 

A.  Does the veteran exhibit total occupational and 
social impairment due to such symptoms as:

			1.)  Gross impairment in thought processes or 
communication?

			2.)  Persistent delusions of hallucinations?

			3.)  Grossly inappropriate behavior?

			4.)  Persistent danger of hurting herself or 
others?

5.)  Intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene)?


			6.)  Disorientation to time or place?

7.)  Memory loss for names of close relatives, 
her own occupation or own name?

B.  The examiner should also provide a Multiaxial 
Assessment, to include the veteran's global 
assessment of functioning.

2.  After the development requested above has been 
completed, the VA should review the veteran's claims 
folder and ensure that all the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

3.  The VA should readjudicate the veteran's claim of 
entitlement to an increased rating for her service-
connected PTSD.  In the event that the claim is not 
resolved to the satisfaction of the veteran, she should 
be provided a supplemental statement of the case, which 
includes a summary of additional evidence submitted, 
any additional applicable laws and regulations, and the 
reasons for the decision.  After the veteran has been 
given the applicable time to submit additional 
argument, the case should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



